Case 2:21-cv-11708-GCS-EAS ECF No. 6, PageID.200 Filed 08/19/21 Page 1 of 6




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

NATHANIEL JENKINS,

             Plaintiff,

        v.                            Case Number 2:21-CV-11708
                                      HON. GEORGE CARAM STEEH
HEIDI WASHINGTON, ET. AL,

         Defendants.
_________________________/

              OPINION AND ORDER DENYING APPLICATION
               TO PROCEED WITHOUT PREPAYMENT OF
             FEES AND COSTS AND DISMISSING COMPLAINT

      This matter is before the Court on plaintiff’s pro se civil rights

complaint filed pursuant to 42 U.S.C. § 1983. Plaintiff is an inmate

confined at the Oaks Correctional Facility in Manistee, Michigan. Upon

review of plaintiff’s case and his litigation history in the federal courts, this

Court concludes that his case must be dismissed without prejudice

pursuant to 28 U.S.C. § 1915(g).

      Title 28 U.S.C. § 1914(a) provides that “[t]he clerk of each district

court shall require the parties instituting any civil action, suit or proceeding

in such court, whether by original process, removal or otherwise, to pay a

filing fee of $350 ....” See also Owens v. Keeling, 461 F.3d 763, 773 (6th


                                       -1-
Case 2:21-cv-11708-GCS-EAS ECF No. 6, PageID.201 Filed 08/19/21 Page 2 of 6




Cir. 2006). Plaintiff failed to provide the $350.00 filing fee, plus a $ 52.00

administrative fee, when he filed his complaint.

      The Prisoner Litigation Reform Act of 1995 (PLRA) states that “if a

prisoner brings a civil action or files an appeal in forma pauperis, the

prisoner shall be required to pay the full amount of a filing fee.” 28 U.S.C. §

1915(b)(1)(as amended). See also In Re Prison Litigation Reform Act, 105

F.3d 1131, 1138 (6th Cir. 1997). The in forma pauperis statute, 28 U.S.C.

§ 1915(a), does provide prisoners the opportunity to make a

“downpayment” of a partial filing fee and pay the remainder in installments.

See Miller v. Campbell, 108 F. Supp. 2d 960, 962 (W.D. Tenn. 2000).

      A review of federal court records indicates that the plaintiff has at

least four prior civil rights complaints that have been dismissed by federal

courts for being frivolous, malicious, or for failing to state a claim upon

which relief could be granted. See Jenkins v. Pandya, No. 1:95-cv-865

(W.D. Mich. Jan. 4, 1996); Jenkins v. Calley, No. 4:95-cv-59 (W.D. Mich.

June 27, 1995); Jenkins v. Ralph, No. 2:94-cv-98 (W.D. Mich. July 18,

1994); Jenkins v. Pandya, No. 1:94-cv-182 (W.D. Mich. May 25, 1994).

      Additionally, Plaintiff has been denied leave to proceed in forma

pauperis on multiple occasions because he has three strikes. See, e.g.,

Jenkins v. Henry Ford Allegiance Healthcare System, No. 1:21-cv-11707

                                      -2-
Case 2:21-cv-11708-GCS-EAS ECF No. 6, PageID.202 Filed 08/19/21 Page 3 of 6




(E.D. Mich. Aug. 6, 2021); Jenkins v. Munson Healthcare Manistee

Hospital, No. 1:21-cv-388 (W.D. Mich. June 23, 2021); Jenkins v. Davids,

et al., No. 1:21-cv-394 (W.D. Mich. May 20, 2021).

      Under the PLRA, a federal court may dismiss a case if, on 3 or more

previous occasions, a federal court dismissed the incarcerated plaintiff’s

action because it was frivolous or malicious or failed to state a claim for

which relief may be granted. See, 28 U.S.C. § 1915(g) (1996); Thaddeus-X

v. Blatter, 175 F.3d 378, 400 (6th Cir. 1999); Witzke v. Hiller, 966 F. Supp.

538, 540 (E.D. Mich. 1997). The three strikes provision of the PLRA

prohibits a prisoner, who has had three prior suits dismissed for being

frivolous, from proceeding in forma pauperis in a civil rights suit absent an

allegation that the prisoner is in imminent danger of serious physical injury.

See Clemons v. Young, 240 F. Supp. 2d 639, 641 (E.D. Mich. 2003). A

federal district court may sua sponte raise the three strikes provision of the

PLRA on its own initiative. Witzke, 966 F. Supp. at 539. The federal courts

in general, and this Court in particular, can take judicial notice of a plaintiff’s

prior dismissals for purposes of § 1915(g). See Taylor v. United States, 161

F. App’x. 483, 485-86 (6th Cir. 2005).

      Plaintiff has had at least four prior civil rights complaints which were

dismissed for being frivolous, malicious, or failing to state a claim upon

                                       -3-
Case 2:21-cv-11708-GCS-EAS ECF No. 6, PageID.203 Filed 08/19/21 Page 4 of 6




which relief could be granted. The fact that all of plaintiff’s cases were

dismissed prior to the enactment of the PLRA does not mean that they

cannot be used to deny plaintiff permission to proceed without prepayment

of fees or costs. There is no impermissible effect in applying the three

strikes provision contained in § 1915(g) to complaints filed prior to April 26,

1996, the enactment date of the PLRA. See Wilson v. Yaklich, 148 F. 3d

596, 602-03 (6th Cir. 1998). Dismissals of prior actions entered prior to the

effective date of the PLRA may thus be counted towards the “three strikes”

allowed inmates under the PLRA to preclude an inmate from proceeding in

forma pauperis in a civil action. Id. at 604.

      Plaintiff has not alleged any facts which would establish that he is in

imminent danger of serious physical injury, and thus, he does not come

within the exception to the mandate of 28 U.S.C.§ 1915(g), which prohibits

him from proceeding in forma pauperis in light of his four prior frivolity

dismissals. Mulazim v. Michigan Dept. of Corrections, 28 F. App’x. 470,

472 (6th Cir. 2002). Plaintiff alleges that the defendants failed to his

Tuberculosis and Hepatitis for thirty years, from approximately 1986 until

2017, before he finally received treatment.

      In order to come within the “imminent danger” exception contained in

28 U.S.C.§ 1915(g), a prisoner must show that “the threat or prison

                                      -4-
Case 2:21-cv-11708-GCS-EAS ECF No. 6, PageID.204 Filed 08/19/21 Page 5 of 6




condition ‘must be real and proximate’ and the danger of serious physical

injury must exist at the time the complaint is filed.” Rittner v. Kinder, 290 F.

App’x. 796, 797 (6th Cir. 2008). Assertions of past danger will not satisfy

the imminent danger exception. See Pointer v. Wilkinson, 502 F.3d 369,

371, n. 1 (6th Cir. 2007); Rittner, 290 F. App’x. at 797. The imminent

danger exception to the “three strikes” provision of § 1915(g) requires that

the imminent danger be contemporaneous with the complaint’s filing. See

Vandiver v. Vasbinder, 416 F. App’x. 560, 562 (6th Cir. 2011). Plaintiff’s

allegations fail to show that there is any imminent danger that is

contemporaneous with the filing of this complaint.

      Plaintiff’s civil rights complaint is therefore subject to dismissal

pursuant to § 1915(g). Plaintiff may, however, resume any of the claims

dismissed under § 1915(g) if he decides to pay the filing fee under the fee

provisions of 28 U.S.C. § 1914. Witzke, 966 F. Supp. at 540.

      Plaintiff has had four prior cases dismissed against him for being

frivolous, malicious, or failing to state a claim; 1915(g) bars him from

appealing in forma pauperis. See Drummer v. Luttrell, 75 F. Supp. 2d 796,

805-806 (W.D. Tenn. 1999). The Court refuses to certify that any appeal

from this case would be in good faith.




                                      -5-
Case 2:21-cv-11708-GCS-EAS ECF No. 6, PageID.205 Filed 08/19/21 Page 6 of 6




                                       ORDER

      IT IS HEREBY ORDERED that the plaintiff’s in forma pauperis status

is DENIED and the complaint (ECF No. 1) is DISMISSED WITHOUT

PREJUDICE pursuant to 28 U.S.C. § 1915(g).

      IT IS FURTHER ORDERED AND CERTIFIED that any appeal taken

by the plaintiff would not be done in good faith.

Dated: August 19, 2021
                                           s/George Caram Steeh
                                           GEORGE CARAM STEEH
                                           UNITED STATES DISTRICT JUDGE


                                CERTIFICATE OF SERVICE

                 Copies of this Order were served upon attorneys of record on
                 August 19, 2021, by electronic and/or ordinary mail and also
                  on Nathaniel Jenkins #155668, Oaks Correctional Facility,
                        1500 Caberfae Highway, Manistee, MI 49660.

                                      s/Brianna Sauve
                                        Deputy Clerk




                                          -6-
